Citation Nr: 1820762	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new material evidence has been received to reopen a claim of entitlement to service connection for residuals of head trauma due to head injury (claimed as headaches due to head trauma).

2.  Entitlement to service connection for a lung condition due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from September 1970 to September 1972 and from August 1973 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In July 2016, the Veteran testified in a travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claims file. 

These claims were previously before the Board in July 2017, and were remanded for additional development.  


FINDINGS OF FACT

1.  Evidence received since the April 2007 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim for service connection for residuals of head trauma due to head injury.  

2.  The Veteran's lung condition is not etiologically related to service, to include asbestos exposure.  
CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for residuals of head trauma due to head injury.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  A lung condition was not incurred in or related to service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

New and Material Evidence for Residuals of Head Trauma 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran filed an original claim for service connection for head injury residuals, to include headaches, in November 1972.  In a February 1973 examination, the Veteran reported that he was stunned when he was hit over the head by a bomb fin, declined to go to medical authorities, and began to have headaches 2 weeks afterwards.  The claim was denied in a March 1973 rating decision, which determined that attempts to obtain records pertaining to the alleged injury were unsuccessful, and that a complete examination failed to show any residuals or injuries.  The Veteran did not submit a timely appeal or additional evidence within the applicable appeal period and, accordingly, the decision is final.  

A petition to reopen the claim was submitted in May 1973 and was denied in a May 1973 decision as new and material evidence was not received.  The Veteran did not timely appeal within the applicable appeal period and, accordingly, the decision is final.  

A petition to reopen the claim was submitted in September 2005.  The claim for service connection was denied in an April 2007 rating decision because there were no service records documenting complaints or treatment for a head injury in service and no medical records providing a clinically diagnosed residual from a head injury.  The decision considered service treatment records, military personnel records, lay statements, and medical records, to include records from New Orleans Headache and Neurology Clinic.  The Veteran did not timely appeal within the applicable appeal period and, accordingly, the decision is final.  

Most recently, the Veteran filed a petition to reopen the claim in September 2010.  The Veteran submitted updated outpatient treatment records.  However, the Board notes that the new evidence obtained after September 2010 are redundant of the previous record and are not material as they do not raise a reasonable possibility of substantiating the claim.  There is no new and material evidence substantiating an in-service injury or indicating that any clinically diagnosed residuals are related to service.  The Veteran's lay assertions of an in-service injury are cumulative of the assertions he made prior to the April 2007 final rating decision.  Indeed, the Veteran continues to assert, generally, that he sustained a head injury during service from a bomb fin.  Additionally, there is no medical evidence that raises a possibility or indicates that a positive medical association exists between the claimed disability and service.  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for residuals of head trauma to include headaches due to head injury.  

Service Connection for Lung Condition

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  See Ennis v Brown, 4 Vet App 523 (1993); McGinty v. Brown, 4 Vet App 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1, part IV, Subpart ii, Chapter 2, Section C (August 7, 2015).  The M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(b). 

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (d).

VA should consider whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service, post-service, occupational, or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  Mere exposure to a potentially harmful agent is insufficient to be eligible for VA disability benefits.  The question in a claim such as this is whether disabling harm ensued as a result of any such asbestos exposure.  The medical evidence must show not only a currently diagnosed disability, but also a nexus that is, a causal connection, between this current disability and the exposure to asbestos in service.

Having reviewed the record, the Board finds that the preponderance of the evidence is against finding that the Veteran has a lung condition that is etiologically related to service, to include as due to his exposure to asbestos.  

The first Shedden element of service connection is met because the Veteran has a current diagnosis.  The record includes a June 2010 diagnosis of chronic obstructive pulmonary disease (COPD) and asthma, and a December 20, 2017 VA examination diagnosis of emphysema. 

The second Shedden element of service connection requires an in-service event or injury.  The Veteran asserts that his lung condition is secondary to asbestos exposure onboard the USS Saratoga.  Specifically, he contends that he was exposed to asbestos while on fire watch.  The Board finds that the Veteran's contentions regarding potential in-service exposure to asbestos are plausible.  Personnel records indicate that the Veteran's duties included fire watches.  Of note, Fire Controlman and Fire Control Technician specialties are associated with highly probable exposure to asbestos.  In light of this, the Board will resolve doubt in the Veteran's favor and concede asbestos exposure in service.

The third Shedden element of service connection, however, is not met.  Though there is evidence both for and against the claim, the Board finds that the most probative evidence of record is against finding a medical nexus between the claimed condition and service.  

In a June 2010 letter, Dr. J.G. stated that she was concerned that asbestos exposure may be partially causative in the Veteran's COPD and asthma, and that exposure certainly increased the risk for lung disease in a smoker.  However, the use of the term "may be" is too indefinite and speculative to be probative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Moreover, the examiner in this case did not provide a rationale.  

In contrast, a December 2017 VA examiner opined that it was less likely than not that the Veteran's lung condition was incurred in or caused by service.  He stated that the Veteran had a significant smoking history and that CT scans showed centrilobular emphysema, which is pathgnomic for smoking-related lung disease.  He additionally noted that there was no evidence of asbestos-related pleural disease or pulmonary parenchymal disease, such as fibrosis or scarring.  The examiner concluded that there was a greater than 50 percent probability that the Veteran has smoking-related emphysema, with no evidence of asbestos-related disease.

After a review of the file, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that the disease manifested in service or shortly after service.  There was no diagnosis of a lung condition within service.  A January 1973 chest x-ray was normal and did not reveal acute or chronic pulmonary disease.  A June 1975 service treatment record noted that a chest x-ray was within normal limits.  August 1972 and July 1975 separation examinations did not reveal any abnormal findings of the lung and chest.  The Veteran's lung condition did not manifest until several years after service

Additionally, the most probative evidence does not show that a lung condition is related to service.  Though Dr. J.G. stated in June 2010 that asbestos exposure may be partially causative, the Board finds that her opinion is less probative than the remaining evidence of record as a rationale was not provided.  Significantly, the remainder of the record indicates that the Veteran's lung condition less likely than not related to service.  Private physician Dr. B.E. noted that the Veteran had a history of smoking a pack and a half per day since the age of 11, and diagnosed the Veteran with acute asthmatic auscultation in October 1998.  In November 1998, Dr. B.E. noted that the Veteran's chronic auscultation was secondary to tobacco abuse.  In a May 1999 disability claim form, Dr. J.G. noted that when she first treated the Veteran, his lungs were okay except for COPD and bronchitis from smoking.  As noted above, the December 2017 VA examiner found that the lung condition was less likely than not related to service, with a greater than 50 percent probability that it was smoking-related.  The Board acknowledges that some conditions are multifactorial and may have more than one cause.  In this case, however, the December 2017 examiner specifically indicated that the CT scan did not reveal evidence of asbestos exposure or asbestos-related disease such as fibrosis or scarring.  Significantly, he stated that the Veteran's specific type of COPD, centrilobular emphysema, is pathognomic for smoking-related lung disease.


Though the Veteran has asserted through lay statements that his lung condition is caused by asbestos exposure, the record does not show that he possesses the qualifications or expertise to make such a finding.  Accordingly, the most probative evidence does not show that the Veteran's lung condition is related to service or asbestos exposure.

Presumptive service connection provisions under 38 C.F.R. § 3.303(b) do not apply as the evidence does not show that the Veteran has a diagnosis listed under 3.309(a), such as bronchiectasis.

For these reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a lung condition.  Therefore, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C. § 5107.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of head trauma due to head injury.

Entitlement to service connection for a lung condition is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


